



Exhibit 10.2
EDGEWELL PERSONAL CARE COMPANY
PERFORMANCE RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT
In consideration of the mutual covenants contained herein, Edgewell Personal
Care Company (“Company”), and _____________________________(“Recipient”) hereby
agree as follows:
ARTICLE I
COMPANY COVENANTS
Company hereby covenants:
1.    Award.
The Company, pursuant to its Amended and Restated 2009 Incentive Stock Plan (the
“Plan”), grants to Recipient a Restricted Stock Equivalent Award (“Performance
Equivalents”) of __________________ restricted common stock equivalents (“Target
Performance Equivalents”). This Award Agreement is subject to the provisions of
the Plan and to the following terms and conditions.
2.    Vesting; Payment.
Vesting of the Performance Equivalents is contingent upon achievement of
performance targets for the period from October 1, 2017 through September 30,
2020 (the “Performance Period”). Provided that such Performance Equivalents have
not been forfeited pursuant to Section 5 below, and subject to review by the
Nominating and Compensation Committee of the Board of Directors, a number of
Performance Equivalents will vest after the date that the Company publicly
releases earnings results for the third fiscal year of the Performance Period
(the “Vesting/Payment Date”) as detailed below.
The performance goals for the performance-based RSE awards are the adjusted
earnings per share during the last fiscal year of the three-year performance
period (“EPS Metric”) and the adjusted cumulative free cash flow as a percentage
of adjusted cumulative net sales at the end of the three-year performance period
(“Cash Flow Metric”). The EPS Metric is weighted at 60% of total payout; the
Cash Flow Metric is weighted at 40% of total payout.


Targets and payouts are as follows:
   
Adjusted Earnings Per Share (60%)
Adjusted Cumulative FCF % of Adjusted Cumulative Net Sales (40%)
 
FY '20
Payout
 
FY'20
Payout
 
< $4.34
0%
 
< 10.0%
0%
Threshold
$4.34
50%
Threshold
10.0%
50%
Target
$4.50
100%
Target
11.8%
100%
Stretch
$4.80
200%
Stretch
13.6%
200%





For the EPS Metric, the percentage of the payout will range from 50% to 200% for
performance between $4.34 to $4.80, as shown in the table above, with pro rata
increases, at 1/10th of 1% increments, between each listed percentage above. No
payment under the EPS Metric will be made for performance below $4.34. Payment
under the EPS metric is subject to discretionary reduction by the Committee.


For the Cash Flow Metric, the percentage of the payout will range from 50% to
200% for performance between 10.0% to 13.6%, as shown in the table above, with
pro rata increases, at 1/10th of 1% increments, between each listed percentage
above. No payment under the Cash Flow Metric will be made for performance below
10.0%. Payment under the Cash Flow Metric is subject to discretionary reduction
by the Committee.


Vesting of the 2018 performance-based RSE awards is subject to the Committee’s
determination after the end of FY2020 that the performance objectives were met
(as described above) and the terms of the award agreement (as discussed above).





--------------------------------------------------------------------------------







Computation of Adjusted Earnings Per Share
Adjusted Earnings per Share (EPS) means, with respect to the fiscal year,
“Diluted earnings per share” (determined in accordance with GAAP) as publicly
reported by the Company, adjusted to account for the following items, each of
which shall be determined in accordance with GAAP based on the Company’s audited
financial statements:
–
the effects of acquisitions; divestitures; extraordinary dividends; stock
split-ups; stock dividends or distributions; recapitalizations; warrants or
rights issuances or combinations; exchanges or reclassifications with respect to
any outstanding class or series of the Company’s common stock; 

–
a corporate transaction, such as any merger of the Company with another
corporation; any consolidation of the Company and another corporation into
another corporation; any separation of the Company or its business units
(including a spin-off or other distribution of stock or property by the
Company);

–
any reorganization of the Company (whether or not such reorganization comes
within the definition of such term in Code Section 368); or any partial or
complete liquidation by the Company; or sale of all or substantially all of the
assets of the Company;

–
unusual or non-recurring non-cash accounting impacts or changes in accounting
standards or treatment;

–
costs associated with events such as plant closings, sales of facilities or
operations; and business restructurings; or

–
unusual or extraordinary non-cash items.



Additionally, the Committee shall be entitled to further adjust “Adjusted
Earnings Per Share” by eliminating some or all of the positive impact of
Edgewell’s purchase of its own shares during fiscal years 2018 - 2020.


Computation of Adjusted Cumulative Free Cash Flow as a Percentage of Adjusted
Cumulative Net Sales:
Adjusted Cumulative Free Cash Flow as a Percentage of Adjusted Cumulative Net
Sales means free cash flow divided by adjusted net sales over the three-year
performance period. Free cash flow means net cash from operating activities less
capital expenditures, plus proceeds from asset sales, over the three-year
performance period. Net cash from operating activities is consistent with the
Company’s publicly reported financial statements, adjusted to account for
certain specified unusual or extraordinary items (as described below).
Adjusted cumulative net sales means net sales determined in accordance with
GAAP, as publicly reported by the Company, based on the Company’s audited
financial statements.
Adjusted Cumulative Free Cash Flow as a Percentage of Adjusted Cumulative Net
Sales will be calculated as described above, subject to adjustment for certain
limited matters including:
-
the effects of acquisitions; divestitures; extraordinary dividends; stock
split-ups; stock dividends or distributions; recapitalizations; warrants or
rights issuances or combinations; exchanges or reclassifications with respect to
any outstanding class or series of the Company’s common stock;

-
a corporate transaction, such as any merger of the Company with another
corporation; any consolidation of the Company and another corporation into
another corporation; any separation of the Company or its business units
(including a spin-off or other distribution of stock or property by the
Company);

-
any reorganization of the Company (whether or not such reorganization comes
within the definition of such term in Code Section 368); or any partial or
complete liquidation by the Company; or sale of all or substantially all of the
assets of the Company;

-
unusual or non-recurring accounting impacts or changes in accounting standards
or treatment;

-
costs associated with events such as plant closings, sales of facilities or
operations; and business restructurings;

-
the effects of material nonrecurring deferred compensation payments, tax audits
and pension contributions; or

-
unusual or extraordinary cash and/or non-cash items.

Upon vesting, as described above, the Company shall transfer to the Recipient or
his or her beneficiary one share of the Company’s $0.01 par value Common Stock
(“Common Stock”) for each Performance Equivalent that so vests. Such shares





--------------------------------------------------------------------------------





of Common Stock shall be issued to the Recipient or his or her beneficiary on,
or as soon as practicable after, the Vesting/Payment Date, but in no event later
than the last day of the calendar year in which the Performance Period ends. Any
Performance Equivalents that are scheduled to vest on such Vesting/Payment Date
that do not so vest because the threshold performance criteria related to such
Performance Equivalents was not achieved shall be forfeited and the Recipient
and his or her beneficiaries will have no further rights with respect thereto.
3.    Additional Cash Payment.
On the Vesting/Payment Date on which Performance Equivalents vest, the Company
shall pay the Recipient or his or her beneficiary an amount equal to the amount
of cash dividends, if any, that would have been paid to the Recipient between
the Effective Date and such Vesting/Payment Date had vested shares of Common
Stock been issued to the Recipient in lieu of the Performance Equivalents that
so vested as well as any cash dividend for which the record date has passed but
the payment date has not yet occurred. Such amounts shall be paid in a single
lump-sum as soon as practicable following such Vesting/Payment Date or
accelerated vesting date described in paragraph 4 or 5, but in no event later
than the last day of the calendar year in which the Vesting/Payment Date or
accelerated vesting date occurs, or, if later than the last day of the calendar
year, the 15th day of the third month following the end of the month in which
such Vesting/Payment Date or accelerated payment date occurs. No interest shall
be included in the calculation of such additional cash payment.
4.    Acceleration.
Notwithstanding the provisions of paragraph 2 above, vesting of Performance
Equivalents shall be accelerated upon death, Disability, or a Change of Control
in accordance with the provisions of this Section 4.
Death. The Target Performance Equivalents then outstanding will immediately vest
in the event of the Recipient’s death and shall be released as soon as
administratively feasible.
Disability. A pro-rata portion of the Target Performance Equivalents then
outstanding will immediately vest in the event of a Recipient’s Termination of
Employment due to Disability. Such pro-rata portion shall be equal to the Target
Performance Equivalents multiplied by a fraction, the numerator of which is the
number of full months beginning on the first day of the month in which the
Effective Date occurs and ends on the first day of the month following the
Recipient’s Termination of Employment, and the denominator of which is the
number of full months in the Performance Period.
Change of Control. Upon a Change of Control, the Performance Equivalents that
will immediately vest upon such Change of Control will be the greater of:
(a)    Target Performance Equivalents granted, or
(b)
the amount of Target Performance Equivalents which would have vested had the
Performance Period ended on the date the Change of Control occurs based on the
determination by the Nominating and Executive Compensation Committee of the
Board of Directors of the Company (the “Committee”) of the extent to which
performance goals with respect to that Performance Period have been met based on
such audited or unaudited financial information or other information then
available that the Committee deems relevant.

Upon vesting, as described in this Section 4, the Company shall transfer to the
Recipient or his or her beneficiary one share of the Company’s Common Stock for
each Performance Equivalent that so vests. If vesting is accelerated due to
death or a Change of Control, such shares of Common Stock shall be issued to the
Recipient or his or her beneficiary on, or as soon as practicable after, the
date of the Recipient’s death or the date of the Change of Control, but in no
event later than the last day of the calendar year in which such event occurs
or, if later, the 15th day of the third calendar month following the month in
which the Recipient’s death or the Change of Control occurs. If vesting is
accelerated due to the Recipient’s Termination of Employment due to Disability,
such shares of Common Stock shall be issued to the Recipient on the date which
is six (6) months after the date of such Termination of Employment.





--------------------------------------------------------------------------------





5.    Forfeiture.
All rights in and to any and all Performance Equivalents granted pursuant to
this Award Agreement, and to any shares of Common Stock that would be issued to
the Recipient in connection with the vesting of such Performance Equivalent,
which have not vested by the Vesting/Payment Date, as described in paragraph 2
above, or as described in paragraph 4 above, shall be forfeited. In addition,
except as provided below in this paragraph 5, all rights in and to any and all
Performance Equivalents granted pursuant to this Award Agreement which have not
vested in accordance with the terms hereof, and to any shares of Common Stock
that would be issued to the Recipient in connection with the vesting of such
Performance Equivalent, shall be forfeited upon:
(a)
the Recipient’s voluntary or involuntary Termination of Employment; or

(b)
a determination by the Committee that the Recipient engaged in Competition (as
defined in the Plan) with the Company or other conduct contrary to the best
interests of the Company in violation of Article II of this Agreement.

If the Recipient incurs a voluntary Termination of Employment (i) more than
twelve (12) months after the Effective Date of this Agreement and (ii) the
Recipient is (a) at least age 55 years of age and (b) has ten (10) or more Years
of Service as of such date, the Recipient shall not forfeit a portion of the
Performance Equivalents equal to the number of Performance Equivalents vested in
accordance with paragraph 2 after the end of the Performance Period (as
determined after the end of the Performance Period) multiplied by a fraction,
the numerator of which is the number of full months in the period which begins
on the first day of the month in which the Effective Date occurs and ends on the
first day of the month following the Recipient’s Termination of Employment, and
the denominator of which is the number of full months in the Performance Period.
The Company shall transfer to such Recipient one share of the Company’s Common
Stock for each Performance Equivalent that so vests at the same time that he or
she would have received such transfer if his or her employment had not
terminated, in accordance with the payment terms in paragraph 4.
6.    Shareholder Rights; Adjustment of Equivalents.
Recipient shall not be entitled, prior to the issuance of shares of Common Stock
in connection with the vesting of a Performance Equivalent, to any rights as a
shareholder with respect to such shares of Common Stock, including the right to
vote, sell, pledge, transfer or otherwise dispose of the shares. Recipient
shall, however, have the right to designate a beneficiary to receive such shares
of Common Stock under this Award Agreement, subject to the provisions of Section
V of the Plan. The number of Performance Equivalents credited to Recipient shall
be adjusted in accordance with the provisions of Section VI(F) of the Plan.
7.    Other.
The Company reserves the right, as determined by the Committee, to convert the
Performance Equivalents granted pursuant to this Award Agreement to a
substantially equivalent award and to make any other modification it may
consider necessary or advisable to comply with any applicable law or
governmental regulation, or to preserve the tax deductibility of any payments
hereunder. Notwithstanding the foregoing, the Company shall not so convert such
Performance Equivalents to the extent such conversion could result in the
imposition of negative tax consequences for the Recipient under Code Section
409A. Shares of Common Stock shall be withheld in satisfaction of federal,
state, and local or other international withholding tax obligations arising upon
the vesting of Performance Equivalents. Shares of Common Stock tendered as
payment of required withholding shall be valued at the fair market value of the
Company’s Common Stock on the date such withholding obligation arises.
8.    Code Section 409A.
It is intended that this Award Agreement either be exempt from or comply with
the requirements of Code Section 409A. The Plan will be administered and
interpreted in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Code Section 409A will have no
force and effect until amended to comply therewith (which amendment may be
retroactive to the extent permitted by Code Section 409A). Notwithstanding any
other provision of this Award Agreement or the Plan to the contrary, if a
Recipient is considered a “specified employee” for purposes of Code Section
409A, any payment that constitutes “deferred compensation” within the meaning of
Code Section 409A that is otherwise due to the Recipient as a result of such
Recipient’s “separation from service” under this Award Agreement or the Plan
during the six (6) month period immediately following Recipient’s “separation
from service” shall be accumulated and paid to the Recipient on the date that is
as soon as administratively feasible after six (6) months following such
“separation from service”.





--------------------------------------------------------------------------------





9.    Definitions.
Affiliates shall mean all entities within the controlled group that includes the
Company, as defined in Code Sections 414(b) and 414(c) and the regulations
thereunder, provided that the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in such definition.


Change of Control shall be deemed to have occurred if there is a change of
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement; provided that, without limitation, such a
Change of Control shall be deemed to have occurred if any of the following
occurs:
(i)
The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. Notwithstanding the above, if any
person or more than one person acting as a group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons will
not constitute a Change of Control;

(ii)
The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company. Notwithstanding the above, if any person or
more than one person acting as a group is considered to own 30% or more the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not
constitute a Change of Control.;

(iii)
A majority of the members of the Company’s Board is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board before the date of the
appointment or election; or

(iv)
One person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from the Company that have a total gross fair
market value (determined without regard to any liabilities associated with such
assets) equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions.

(v)
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

(vi)
This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Code.

Disability shall mean the Recipient is unable to perform the required duties in
relation to their current occupation by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
Termination of Employment shall mean a “separation from service” with the
Company and its Affiliates, within the meaning of Code Section 409A.
Years of Service shall mean the number of years of service the Recipient is
credited with for vesting purposes under any U.S. qualified plan maintained by
the Company, regardless of whether the Recipient is a participant in such plan.





--------------------------------------------------------------------------------





ARTICLE II
RECIPIENT COVENANTS
Recipient hereby covenants:
1.    Confidential Information.
By executing this Award Agreement, I agree that I shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of my assigned duties and for the benefit of
the Company, either during the period of my employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its affiliates, or their businesses, which
I shall have obtained during my employment by the Company or an affiliate. The
foregoing shall not apply to information that (a) was known to the public prior
to its disclosure to me; (b) becomes known to the public subsequent to
disclosure to me through no wrongful act of mine or any of my representatives;
or (c) I am required to disclose by applicable law, regulation or legal process
(provided that I provide the Company with prior notice of the contemplated
disclosure and reasonably cooperate with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding clauses (a) or (b) of the preceding sentence, my obligation to
maintain such disclosed information in confidence shall not terminate if only
portions of the information are in the public domain.
2.    Non-Competition.
By executing this Award Agreement, I acknowledge that my services are of a
unique nature for the Company that are irreplaceable, and that my performance of
such services for a competing business will result in irreparable harm to the
Company and its affiliates. Accordingly, during my employment with the Company
or any affiliate and for the one (1) year period thereafter, I agree that I will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in any business of the
same type as any business in which the Company or any of its affiliates is
engaged on the date of termination or in which they have proposed, on or prior
to such date, to be engaged in on or after such date and in which I have been
involved to any extent (on other than a de minimus basis) at any time during the
one (1) year period ending with my date of termination, in any locale of any
country in which the Company or any of its affiliates conducts business. This
subsection shall not prevent me from owning not more than one percent of the
total shares of all classes of stock outstanding of any publicly held entity
engaged in such business. I agree that the foregoing restrictions are
reasonable, necessary, and enforceable for the protection of the goodwill and
business of the Company.
3.    Non-Solicitation.
During my employment with the Company or an affiliate and for the two (2) year
period thereafter, I agree that I will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (a) any employee of the Company or any affiliate to leave
such employment in order to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with the
Company or knowingly take any action to hire or to materially assist or aid any
other person, firm, corporation or other entity in identifying or hiring any
such employee, or (b) any customer of the Company or any affiliate to purchase
goods or services then sold by the Company or any affiliate from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer. I agree that the foregoing
restrictions are reasonable, necessary, and enforceable in order to protect the
Company’s trade secrets, confidential and proprietary information, goodwill, and
loyalty.
4.    Non-Disparagement.
I agree not to make any statements that disparage the Company or its affiliates
or their respective employees, officers, directors, products or services, and
the Company, by its execution of this Award Agreement agrees that it and its
affiliates and their respective executive officers and directors shall not make
any such statements regarding me. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this subsection.





--------------------------------------------------------------------------------





5.    Reasonableness.
In the event any of the provisions of this Article II shall ever be deemed to
exceed the time, scope or geographic limitations permitted by applicable laws,
then such provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws.
6.    Equitable Relief.
(a)    I acknowledge that the restrictions contained in this Article II are
reasonable and necessary to protect the legitimate interests of the Company and
its affiliates, that the Company would not have granted me this Award Agreement
in the absence of such restrictions, and that any violation of any provisions of
this Article II will result in irreparable injury to the Company and its
affiliates. By agreeing to accept this Award Agreement, I represent that my
experience and capabilities are such that the restrictions contained herein will
not prevent me from obtaining employment or otherwise earning a living at the
same general level of economic benefit as is currently the case. I further
represent and acknowledge that I have been advised by the Company to consult my
own legal counsel in respect of this Award Agreement, and I have had full
opportunity, prior to agreeing to accept this Award Agreement, to review
thoroughly its terms and provisions with my counsel.
(b)    I agree that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this Article II, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.
(c)    I irrevocably and unconditionally consent to the service of any process,
pleadings notices or other papers in a manner permitted by law.
7.    Waiver; Survival of Provisions.
The failure by the Company to enforce at any time any of the provisions of this
Article II or to require at any time performance by me of any provisions hereof,
shall in no way be construed to be a release of me or waiver of such provisions
or to affect the validity of this Award Agreement or any part hereof, or the
right of the Company thereafter to enforce every such provision in accordance
with the terms of this Award Agreement. The obligations contained in this
Article II shall survive the termination of my employment with the Company or
any affiliate and shall be fully enforceable thereafter.
ARTICLE III
OTHER AGREEMENTS
1.    Governing Law.
All questions pertaining to the validity, construction, execution, and
performance of this Award Agreement shall be construed in accordance with, and
be governed by, the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.
2.    Notices.
Any notices necessary or required to be given under this Award Agreement shall
be sufficiently given if in writing, and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
last known addresses of the parties hereto, or to such other address or
addresses as any of the parties shall have specified in writing to the other
party hereto.
3.    Entire Agreement.
This Award Agreement constitutes the entire agreement of the parties hereto with
respect to the matters contained herein, and no modification, amendment, or
waiver of any of the provision of this Award Agreement shall be effective unless
in writing and signed by all parties hereto; provided that, no consent by the
Recipient is required to the extent the Company desires to accelerate payment
under this Award Agreement in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4). This Award Agreement constitutes the only
agreement between the parties hereto with respect to the matters herein
contained.







--------------------------------------------------------------------------------





4.    Waiver.
No change or modification of this Award Agreement shall be valid unless the same
is in writing and signed by all the parties hereto. No waiver of any provision
of this Award Agreement shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.
5.    Counterparts; Effect of Recipient’s Signature.
This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart. The provisions
of this Award Agreement shall not be valid and in effect until such execution by
both parties. By the execution of this Award Agreement, Recipient signifies that
Recipient has fully read, completely understands, and voluntarily agrees with
this Award Agreement and knowingly and voluntarily accepts all of its terms and
conditions.
6.    Effective Date.
This Award AgreemEent shall be deemed to be effective as of the date executed by
the Company below.
IN WITNESS WHEREOF, the Parties hereto have duly executed this Award Agreement
as of the date and year as above written.


ACKNOWLEDGED AND ACCEPTED
EDGEWELL PERSONAL CARE COMPANY
_________________________________
By: ___________________________________
Recipient
David Hatfield
Chief Executive Officer








